      Case: 1:20-cv-04196 Document #: 54 Filed: 12/14/20 Page 1 of 2 PageID #:2417




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 WHAM-O HOLDING, LTD. and
 INTERSPORT CORP. d/b/a WHAM-O,
                                                                 Case No.: 1:20-cv-04196
          Plaintiffs,
                                                                 Judge Matthew F. Kennelly
 v.
                                                                 Magistrate Judge Maria Valdez
 THE PARTNERSHIPS AND UNINCORPORATED
 ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

          Defendants.

                                       NOTICE OF DISMISSAL

         Plaintiffs hereby file this Notice of Voluntary Dismissal as to any remaining Defendants

that have not been subject to a prior Order entered by the Court, including any consent judgment

order, default judgment order, final judgment order or a prior dismissal entered by the Court. All

such Defendants are hereby dismissed without prejudice.

         This terminates the action.

DATED: December 14, 2020                             Respectfully submitted,

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt (Bar No. 6207971)
                                                     Keith Vogt, Ltd.
                                                     111 West Jackson Boulevard, Suite 1700
                                                     Chicago, Illinois 60604
                                                     Telephone: 312-675-6079
                                                     E-mail: keith@vogtip.com

                                                     ATTORNEY FOR PLAINTIFFS
    Case: 1:20-cv-04196 Document #: 54 Filed: 12/14/20 Page 2 of 2 PageID #:2418




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on December 14, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt




                                                2
